DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 1-15 in the Remarks, filed September 15, 2021, with respect to claims 1-20 have been fully considered and are persuasive. The rejections of claims has been withdrawn. 
 Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious for “generating, based on a type of a first signal to be transmitted by the first base station and a type of a second signal to be transmitted by a second base station, an almost blank subframe (ABS) pattern indicating at least one ABS among at least one subframe, wherein a subframe, in which the first signal or the second signal is to be transmitted, among the at least one subframe is set to an ABS or a non-ABS based on the type of the first signal or the type of the second signal in generation of the ABS pattern”, when the generating is considered within the specific combination of steps or structure recited in the method of claims 1 and 11 or in the device of claims 8 and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467